Citation Nr: 0326079	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for moderate 
instability of the right knee with history of injury, 
currently rated as 20 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
November 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A note in the claims file indicates that the veteran did not 
appear for his scheduled September 2002 Board videoconference 
hearing.


REMAND

The Board is required to address the Veteran's Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides that VA shall make reasonable 
efforts to notify claimants of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir 2003).

The Board here observes that a review of the claims file 
reveals that the veteran has not been notified of the 
provisions of the VCAA.  Therefore, it is apparent that the 
Board must remand these issues to ensure that the veteran is 
properly notified of the VCAA and to determine whether all 
evidence needed to consider this claim has been obtained.  
Consideration should also be given as to whether the veteran 
should be afforded another VA joints examination to assess 
the current severity of his service-connected right knee 
disability.

Therefore, in order to ensure due process, the case is 
REMANDED for the following actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate his claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional argument and/or evidence he desires 
to have considered in connection with this appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




